Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a through via of the local interconnect device, wherein the through via of the local interconnect device extends further away from the first metallization layer than the first conductive via” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
Claims 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 in lines 6-8 states: “wherein the through via of the local interconnect device extends further away from the first metallization layer than the first conductive via”.

At best, Examiner understands that the “wherein the through via of the local interconnect device extends further away from the first metallization layer than the first conductive via” to mean that 
The  through via of the local interconnect device is positioned higher than the through via or as stated in Paragraph [0026] 
[0026]: Turning to Figure 4, local interconnect device 401 is attached to the first redistribution structure 120, in accordance with some embodiments. In some embodiments, the local interconnect device 401 comprises conductive connectors 403, which may be used to make electrical connections to the local interconnect device 401.
This portion of the step shows that the “the through via of the local interconnect device extends further away from the first metallization layer than the first conductive via” but rather start a higher position.
Proper correction is required for clarity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 in lines 6-8 states: “wherein the through via of the local interconnect device extends further away from the first metallization layer than the first conductive via”.
Examiner did not find a description of this claimed limitation in the specification; the claimed step of “forming a back-side redistribution layer over the local interconnect device and the first molding compound, the back-side redistribution layer being electrically coupled to the through via of the local interconnect device” appear to be 
Examiner does not understand how these two limitations should be interpreted in a single claim. 
At best, Examiner interpret the limitation “wherein the through via of the local interconnect device extends further away from the first metallization layer than the first conductive via” to mean that the  through via of the local interconnect device is positioned higher than the through via; see Paragraph [0026] of present Application.
[0026]: Turning to Figure 4, local interconnect device 401 is attached to the first redistribution structure 120, in accordance with some embodiments. In some embodiments, the local interconnect device 401 comprises conductive connectors 403, which may be used to make electrical connections to the local interconnect device 401.
This portion of the step shows that the “the through via of the local interconnect device extends further away from the first metallization layer than the first conductive via” but rather start a higher position.
For purpose of examination “wherein the through via of the local interconnect device extends further away from the first metallization layer than the first conductive via” will be treated as: 

Claim 16 lines 8-9 states”:
“a redistribution layer through via embedded in the first molding compound adjacent to the local interconnect device”.
It is not clear whether this is referring to the same redistribution layer recited in line 2 or another completely different redistribution layer; there is no in the specification to determine what a “redistribution layer through via” is being referred.
Examiner interpret this limitation as intended to be: “the redistribution layer further includes a through via embedded in the first molding compound adjacent to the local interconnect device”.
 Proper correction is required for clarity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0157206 A1) in view of Chen et al. (US 2018/0294212 A1) and Hsieh et al. (US 2018/0350745 A1) and Su et al. (US 2017/0133351 A1).
Regarding independent claim 1: Wang teaches (e.g., Figs. 1-12, [0004], [0022]-[0058]) a method comprising:
depositing a first dielectric layer ([0025]: 116a) over a carrier substrate ([0029]: 112);
depositing a first conductive layer ([0041]: 116b) over the first dielectric layer; 
forming a first through via ([0042]: 120) over the first conductive layer; 
attaching a local interconnect device ([0051]: 140a) to the first conductive layer adjacent to the first through via; 
encapsulating ([0038]: 150) the local interconnect device and the first through via in a first molding compound ([0038]: 150 is encapsulating the local interconnect device 140a and the first through via 120); 
forming a second dielectric layer ([0041]: 116a) over the local interconnect device and the first molding compound; 
forming a second through via ([0051] and [0054]: SB2/200a/200c goes through insulating layer 160a, and thus meets the requirement of through via) over a through interconnect via of the local interconnect device; 
 SB2/200a/200c has a first height and a first width as shown in Fig. 10);
Wang does not expressly teach the method of forming a third through via over the first through via; 
wherein the third through via has a first height and a second width,  the second width being different from the first width; 
encapsulating the third through via and the second through via in a second molding compound,
the second through via having straight sidewalls from a first side of the second through via to a second side of the second through via;
Chen teaches (e.g., Figs. 1-28A) a method comprising: 
forming a first through via ([0031] and [0037]: left side through via 62) over a first conductive layer ([0017]: 26);
forming a second through via ([0038]: 71A) over a through interconnect via of the local interconnect device ([0029] and [0032]-[0033]: interconnect via 56B/56C of a local interconnect device 56B/56C/58 in dielectric structure 58); 
Chen teaches that the method further comprises
forming a third through via ([0040]: 162) over the first through via; and 
encapsulating ([0045]) the third through via and the second through via in a second molding compound ([0045]: 180),
wherein the third through via has a first height and a second width (as shown in Fig. 28A, the third through via 162 has a first height and a second width).

Hsieh teaches a method comprising a second through via ([0048]-[0049]: 142) having a first side and a second side (as shown in Fig. 17, [0048]-[0049]: first side proximate bottom of layer 156 and second side proximate to top side of layer 156),
wherein the second through via ([0048]-[0049]: 142) having straight sidewalls from a first side of the second through via to a second side of the second through via (as shown in Fig. 17, [0048]-[0049]: the second through via 142 has straight sidewalls, vertically protruding without bending, from a first side of the second through via to a second side of the second through via ; first side proximate bottom of layer 156 and second side proximate to top side of layer 156).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Wang as modified by Chen, the second through via having straight sidewalls from a first side of the second through via to a second side of the second through via, as taught by Hsieh, for the advantage of increasing the integrated device density by providing through via having a simpler straight shape with reduced misalignment of interconnection structure.

wherein the third through via has the first height and a second width ([0038]: 32, as shown in Fig. 16), the second width being different from the first width ([0038]: second width of 32 is different form first width of 538 as shown in Fig. 16).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Wang as modified by Chen and Hsieh, the method of forming a third through via, wherein the third through via has a first height and a second width, the second width being different from the first width, as taught by Su, for the benefit of adapting the size of through via of each device based on the specific usage, the larger through via being more adapted for power distribution while the smaller through via is more suitable for signal transmission.
Furthermore, it would have been obvious because all the claimed elements (first through via, second through via and third through via) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize 
Regarding claim 2: Wang, Chen, Hsieh and Su teach the claim limitation of the method of claim 1, on which this claim depends, further comprising: 
Wang as modified by Chen teaches that the method comprises 
forming an opening (Chen: [0040]: 161) in the second dielectric layer (Chen: [0039]-[0040]: 80) to expose the through interconnect via (Chen: [0037]: 62); and 
depositing a second conductive layer at least partially in the second opening.
Regarding claim 3: Wang, Chen, Hsieh and Su teach the claim limitation of the method of claim 1, on which this claim depends,
wherein the forming the first through via comprises plating a conductive fill material into a patterned photoresist (Wang: [0027], [0041]) and (Chen: [0015]).
Regarding claim 4: Wang, Chen, Hsieh and Su teach the claim limitation of the method of claim 1, on which this claim depends, further comprising: 
Wang as modified by Chen teaches that the method further comprises depositing a second conductive layer (Chen: [0049]; 187) over the second molding compound and in electrical connection with the second through via (Chen: ([0038]: 71A) and the third through via (Chen: [0040]: 162). 
Regarding claim 5: Wang, Chen, Hsieh and Su teach the claim limitation of the method of claim 1, on which this claim depends,
wherein the encapsulating the third through via and the second through via comprises laminating the second molding compound (Chen: [0036], [0044], [0046]: 
Regarding claim 6: Wang, Chen, Hsieh and Su teach the claim limitation of the method of claim 1, on which this claim depends,
Wang does not expressly teach that the method further comprises forming a first external contact to the first conductive layer on a side of the first dielectric layer opposite the local interconnect device. 
Chen teaches (e.g., Figs. 1-28A) a method comprising a dielectric layer ([0062]: 28), a first conductive layer ([0062]: 32) and a local interconnect device ([0029] and [0032]-[0033]: local interconnect device 56B/56C/58 in dielectric structure 58),
forming a first external contact ([0058]: 110) to the first conductive layer ([0062]: 32) on a side of the first dielectric layer ([0062]: 28) opposite the local interconnect device (56B/56C/58).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Wang, the method comprising forming a first external contact to the first conductive layer on a side of the first dielectric layer opposite the local interconnect device, as taught by Chen, for the purpose of increasing the device density by increasing the level of interfacing of the device with a variety of other devices and thus improve the device functionalities by integrating more device types.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0157206 A1) in view of Chen et al. (US 2018/0294212 A1), Hsieh et al. (US 2018/0350745 A1) and Su et al. (US 2017/0133351 A1) as applied above and further in view of Shih (US 2018/0102311 A1).
Regarding claim 7: Wang, Chen and Hsieh teach the claim limitation of the method of claim 1, on which this claim depends.
Wang as modified by Chen does not expressly teach further comprising thinning the local interconnect device after the encapsulating the local interconnect device. 
Shih teaches (e.g., Figs. 7-10) a method comprising forming a local interconnect device ([0029]: 101) and encapsulating the local interconnect device ([0039]: layer 550 encapsulating the local interconnect device 101), the method further comprising
thinning the local interconnect device after the encapsulating the local interconnect device (Fig. 9, [0040]: the thinning process applied to the local interconnect device 101 after the encapsulating process).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Wang as modified by Chen, the method comprising thinning the local interconnect device after the encapsulating the local interconnect device, as taught by Shih, for the benefit of producing a more compact device. 

Claims 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0157206 A1) in view of Shih (US 2018/0102311 A1) and Kelly et al. (US 9,543,242 B1).
Regarding independent claim 8: Wang teaches (e.g., Figs. 1-12, [0004], [0022]-[0058]) a method comprising:

forming a first conductive via ([0042] and [0051]: 120) over the first metallization layer (116);
bonding a local interconnect device ([0032]: solder ball SB1 used for soldering in other words, bonding the local interconnect device 140a, this meets the claim requirement of bonding a local interconnect device) to the first metallization layer (116) adjacent to the first conductive via (112); 
encapsulating the local interconnect device in a first molding compound ([0033]:   local interconnect device is encapsulated in an insulating encapsulation 150); 
forming a back-side redistribution layer ([0039]: 160) over the local interconnect device and the first molding compound,
forming a second conductive via ([0051] and [0054]: SB2/200a/200c goes through insulating layer 160a, and thus meets the requirement of through via) over the back-side redistribution layer; and
encapsulating the second conductive via and the back-side redistribution layer in a second molding compound ([0055]: 210). 
Wang does not expressly teach that 
a through via of the local interconnect device, 
wherein the through via of the local interconnect device extends further away from the first metallization layer than the first conductive via, 
the back-side redistribution layer being electrically coupled to a through via of the local interconnect device,

Shih teaches (e.g., Figs 7-14) a method comprising a back side redistribution layer ([0056]: 200),
Shih further teaches a through via ([0038] and [0056]: TSV 110) of the local interconnect device ([0038] and [0056]: 101), 
wherein the through via of the local interconnect device is in electrical contact with the first metallization layer ([0038] and [0056]: the through via (TSV 110) of the local interconnect device 101 is in electrical contact with the first metallization layer 912/914, see Fig. 13, [0047]-[0049]),
a back-side redistribution layer ([0056]: 200) being electrically coupled to a through via ([0056]: 110) of the local interconnect device ([0056]: 101).

    PNG
    media_image1.png
    829
    1440
    media_image1.png
    Greyscale



It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Wang, the method wherein the back-side redistribution layer being electrically coupled to a through via of the local interconnect device, for the purpose of allowing signal transmission from lower lever devices to upper level devices and thus improve signal communication between a variety of devices of the integrated circuit.
Kelly teaches a method comprising a redistribution layer (Col. 15, Lines 23-33: RDL), wherein the redistribution layer has a pitch of less than about 0.6 µm (Col. 15, Lines 23-33; RDL with pitch of 0.5 µm).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Wang as modified by Shih, the redistribution layer having a pitch of less than about 0.6 µm, as taught by Kelly, for the advantage of reducing the overall size of the device interconnection structure.
Therefore, Wang as modified by Shih and Kelly does teach that the local interconnect device comprises a redistribution layer with a pitch of less than about 0.6 µm, for the benefit mentioned above.
Applicant is reminded that where the general conditions of a claim is disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).
Regarding claim 9: Wang, Shih and Kelly teach the claim limitation of the method of claim 8, on which this claim depends,
wherein the forming the back-side redistribution layer further comprises: 

encapsulating the via with a dielectric material (Wang: [0040]: dielectric material 160a); and 
forming a conductive line (Wang: [0040]: upper layer 160b) in physical contact with both the via and the dielectric material ([0040]-[0043]).
Regarding claim 12: Wang, Shih and Kelly teach the claim limitation of the method of claim 8, on which this claim depends.
Wang as modified by Shih does not expressly teach that the forming the second conductive via further comprises: patterning a photoresist located over the local interconnect device and the first molding compound; plating a conductive material into the photoresist; and removing the photoresist.
However, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to enable the method of Wang as modified by Shih, and arrive at “the forming the second conductive via further comprises patterning a photoresist located over the local interconnect device and the first molding compound; plating a conductive material into the photoresist; and removing the photoresist” because the photolithography process for forming vias is taught by Wang, see [0027], the method described in the present limitation is indeed, the photolithography process, thereby a photoresist layer is formed patterned according the desired wiring structure, then the metallization process follows. The benefit of using the photolithography is well defined with more precision the location and size of the metallization layer, in this case.
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0157206 A1) in view of Shih (US 2018/0102311 A1) and Kelly et al. (US 9,543,242 B1) as applied above and further in view of Black et al. (US 2012/0061821 A1).
Regarding claim 10: Wang, Shih and Kelly teach the claim limitation of the method of claim 9, on which this claim depends,
Wang as modified by Shih does not expressly teach that the encapsulating the via is performed at least in part with a lamination process.
However, It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Wang as modified by Shih, the method of encapsulating the via performed at least in part with a lamination process, because there is a finite way of forming the redistribution layer, e.g., as evidenced by Black ([0030]: The RDL 90 may be monolithic or a laminate structure of one or more 
Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0157206 A1) in view of Shih (US 2018/0102311 A1) and Kelly et al. (US 9,543,242 B1) as applied above and further in view of Chen et al. (US 2018/0294212 A1).
Regarding claim 11: Wang, Shih and Kelly teach the claim limitation of the method of claim 8, on which this claim depends.
Wang as modified by Shih does not expressly teach that the forming the back-side redistribution layer further comprises depositing a dielectric material, 
forming a second opening in the dielectric material to expose the through via of the local interconnect device, and 

Chen teaches (e.g., Figs. 1-28A) a method comprising a through via of a local interconnect device ([0037]: 62), 
depositing a dielectric material ([0039]: 80), 
forming a second opening ([0040]: 161) in the dielectric layer (Chen: [0039]-[0040]: 80) to expose the through via of the local interconnect device ([0037]: 62); and 
depositing a metal layer ([0040]: 162) at least partially in the second opening (161).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Wang as modified by Shih, the method of depositing a dielectric material, forming a second opening in the dielectric material to expose the through via of the local interconnect device, and depositing a metal layer at least partially within the second opening, as taught by Chen, for the purpose of increasing the device density of the integrated circuit by stacking more devices vertically, and thus increase the device capabilities and functions of the integrated circuit, and for protecting the integrated circuit from external aggressive environment, such as particles and humidity by employing dielectric layers as passivation layers.
Regarding claim 13: Wang, Shih and Kelly teach the claim limitation of the method of claim 8, on which this claim depends.
Wang does not expressly teach

Chen teaches (e.g., Figs. 1-28A) a method comprising a first metallization layer ([0017]: 32) and a local interconnect device ([0029] and [0032]-[0033]: interconnect via 56B/56C of a local interconnect device 56B/56C/58 in dielectric structure 58), the method further comprises
forming a third conductive via ([0040]: 162) on the first metallization layer, and encapsulating local interconnect device ([0045]: encapsulating local interconnect device with layer 180),
wherein the encapsulating the local interconnect device encapsulates the third conductive via ([0045]). 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Wang as modified by Shih, the method comprising forming a third conductive via on the first metallization layer, wherein the encapsulating the local interconnect device encapsulates the third conductive via, as taught by Chen, for the purpose of increasing the device density of the integrated circuit, and thus increase the device capabilities and functions by including more devices on the same substrate, and for protecting the integrated circuit from external aggressive environment, such as particles and humidity using the encapsulating layer.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0157206 A1) in view of Shih (US 2018/0102311 A1) and Kelly et al. (US 9,543,242 B1) as applied above and further in view of Choi et al. (US 2015/0171024 A1).
Regarding claim 14: Wang, Shih and Kelly teach the claim limitation of the method of claim 8, on which this claim depends.
wherein the encapsulating the second conductive via comprises a lamination process.
Wang as modified by Shih does not expressly teach that the encapsulating the second conductive via comprises a lamination process.
Choi teaches (e.g., Figs. 6a-6f) a method comprising encapsulating a conductive via ([0076]-[0077]: encapsulating a conductive via 176 with encapsulant 260),
wherein the encapsulating the second conductive via comprises a lamination process ([0076]-[0077]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Wang as modified by Shih, the process of encapsulating the conductive via comprising a lamination process, as taught by Choi, for the purpose of increasing the adhesion of the encapsulant to the conductive via and the device and thus, improve device reliability. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0157206 A1) in view of Shih (US 2018/0102311 A1) and Kelly et al. (US 9,543,242 B1) as applied above and further in view of Akiba et al. (US 2018/0158771 A1).
Regarding claim 15: Wang, Shih and Kelly teach the claim limitation of the method of claim 8, on which this claim depends.
Wang as modified by Shih does not expressly teach further comprising:
forming a first external connection in electrical connection to the second conductive via;
bonding an interposer structure to the first external connection; and forming a second external connection to the first metallization layer.
Chen teaches (e.g., Figs. 1-28A) a method comprising a second conductive via ([0040]: 162), further comprising
forming a first external connection ([0058]: 110) to the second conductive via ([0040]: 162).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Wang as modified by Shih, the method comprising forming a first external contact to the second conductive via, as taught by Chen, for the purpose of stacking packages, increasing the device density by increasing the level of interfacing of the device with a variety of other devices, and thus improve the device functionalities by integrating more device types.
Akiba teaches (e.g., Figs. 3-7) a method comprising a first external connection ([0100]: solder ball 27 and bonding pads 16 connection is by bonding using the bonding pad),
 ([0080]-[0082] and [0100]: solder ball 27 and bonding pads 16 connection is by bonding using the bonding pad with interposer structure 10, [0080]-[0082]); and forming a second external connection ([0080]-[0082] and [0100]: adjacent external connection 27) to a first metallization layer ([0087]: M7).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Wang as modified by Shih and Chen, the method comprising bonding an interposer structure to the first external connection; and forming a second external connection to the first metallization layer, as taught by Akiba, so as to further increase the device density, and integrate more devices in the integrated circuit for increasing device capability due to the increased variety of devices integrated.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely solely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument or with regards to new amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826